DETAILED ACTION
Continued Examination Under 37 CFR 1.114 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 7/28/2021 has been entered. 

Notice of Supervisory Review
This application has been pending five years or more.  Consistent with MPEP 707.02, it has been considered “special” by the Examiner, and, in an effort to terminate prosecution, it has been reviewed by the Supervisory Patent Examiner as indicated by signature below.

/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626                                                                                                                                                                                                        
Notice to Applicant
This action is in reply to the  filed on 7/28/2021.  
Claims 1, 8 and 14 have been amended.
Claim 1-20  currently pending and have been examined.

Response to Amendments
The Applicant’s amendments, and cancellation, of the claims as currently submitted have been noted by the Examiner.  Said amendments, and cancellation(s), are not sufficient to overcome the rejections previously set forth under 35 U.S.C. §101.  As such, said rejections are herein maintained for reasons set forth below.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 


Mental Process/Human Interactions Organized
Applicant discloses (Applicant’s Specification, [p 1, ll 11-12, p 1, ln 18, p 2, ll 11-12, p 2, ln 19]) that ECG readers tend to focus on the ECG interpretation and neglect to update the severity in the reports automatically generated by electrocardiograph devices and these readers also face inefficiencies in inputting text data. So a need exists to organize these human interactions by permitting user inputs, predicting user inputs, and updating severities using the steps of “generating interpretations, predicting user inputs, updating severities,” etc.  Applicant’s method/ apparatus permits user inputs, predicts user inputs, and updates severities and is therefore a mental process and a certain method of organizing the human activities described and disclosed by Applicant.
Rejection
Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim(s) 1, 8 and 14 is/are directed to the abstract idea of “permitting user inputs, predicting user inputs, and updating severities,” etc. (Applicant’s Specification, Abstract, paragraph(s) [p 1, ll 11-12, p 1, ln 18, p 2, ll 11-12, p 2, ln 19]), etc., as explained in detail below, and therefore fall within the “Mental Processes” (observation, evaluation, judgment, opinion) grouping of abstract ideas. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. Accordingly, claims 1-20 recite an abstract idea.
Claim(s) 1, 8 and 14 is/are directed to the abstract idea of “permitting user inputs, predicting user inputs, and updating severities,” etc. (Applicant’s Specification, Abstract, paragraph(s) [p 1, ll 11-12, p 1, ln 18, p 2, ll 11-12, p 2, ln 19]), etc., as explained in detail below, and thus grouped as a certain method of organizing human interactions
Step 2A Prong 1 – The Judicial Exception 
The claim(s) recite(s), in part, a method/apparatus for performing the steps “generating interpretations, predicting user inputs, updating severities,” etc., that is “permitting user inputs, predicting user inputs, and updating severities,” etc. The limitation of “generating interpretations, predicting user inputs, updating severities,” etc. is a process, that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “executed by a computer/processor,” nothing in the claims elements preclude the steps from practically being performed in the mind. For example, but for the “executed by a computer/processor” language, the limitation of “generating interpretations, predicting user inputs, updating severities,” etc., as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” (observation, evaluation, judgment, opinion) grouping of abstract ideas. Accordingly, claims 1-20 recite an abstract idea. 
The claim(s) recite(s), in part, a method/apparatus for performing the steps of “generating interpretations, predicting user inputs, updating severities,” etc., that is “permitting user inputs, predicting user inputs, and updating severities,” etc. which is a method of managing personal behavior or relationships or interactions between people (social activities, teaching, following rules, instructions) and thus grouped as a certain method of organizing human interactions. Accordingly, claims 1-20 recite an abstract idea.
Step 2A Prong 2 – Integration of the Judicial Exception into a Practical Application
This judicial exception is not integrated into a practical application because the generically recited additional computer elements (i.e. ECG devices, ECG workstation, processor, memory, type ahead module, report review and edit module (Applicant’s Specification [p 9, ll 17-23, p 10, ll 1-2]), etc.) to perform steps of “generating interpretations, predicting user inputs, updating severities,” etc. do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer and this is nothing more than an attempt to generally link the product of nature to a particular technological environment. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limit on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea. 
Claims 1-20 recite storing data steps, retrieving data steps, providing data steps, output steps (Bilski v. Kappos, 561 U.S. 593, 610-12 (2010), Bancorp Servs., L.L.C. v. Sun Life Assur. Co. of Can., 771 F.Supp.2d 1054, 1066 (E.D. Mo. 2011), aff’d, 687 F.3d at 1266), and/or transmitting data step (buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014), Apple, Inc. v. Ameranth, Inc., 842 F.3d 1299, 1241-42 (Fed. Cir. 2016)) that is/are insignificant extra-solution activity. Extra-solution activity limitations are insufficient to transform judicially excepted subject matter into a patent-eligible application (MPEP §2106.05(g)).
Step 2B – Search for an Inventive Concept/Significantly More
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations (i.e. ECG devices, ECG workstation, processor, memory, type ahead module, report review and edit module) only store and retrieve information and perform repetitive calculations, and these are well-understood, routine, conventional computer functions as recognized by the Symantec, TLI, and OIP Techs. court decisions listed in MPEP § 2106.05(d)(II) (Berkheimer- Court Decisions). These court decision indicate that mere collection or receipt of data over a network is a well-understood, routine and conventional function when it is claimed in a merely generic manner as it is here. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Accordingly, the claims are not patent eligible.
Individually and in Combination
The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The additional elements amount to no more than generic computer components that serve to merely link the abstract idea to a particular technological environment (i.e. ECG devices, ECG workstation, processor, memory, type ahead module, report review and edit module). At paragraph(s) [p 9, ll 17-23, p 10, ll 1-2], Applicant’s specification describes conventional computer hardware for implementing the above described functions including “ECG devices, ECG workstation, processor, memory, type ahead module, report review and edit module,” etc. to perform the functions of “generating interpretations, predicting user inputs, updating severities,” etc. The recited “ECG devices, ECG workstation, processor, memory, type ahead module, report review and edit module,” etc. does/do not add meaningful limitations to the idea of beyond generally linking the system to a particular technological environment, that is, implementation via computers. Thus, taken alone, the 
Dependent Claims
Dependent claim(s) 2-7, 9-13 and 15-20 include(s) all the limitations of the parent claims and are directed to the same abstract idea as discussed above and incorporated herein. 
Dependent claims 2-7, 9-13 and 15-20 merely specify which information is used for various calculations, or provide further mental processes, but these do not change that the process can be performed in the mind.
Although dependent claims 2-7, 9-13 and 15-20 add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. Dependent claims 2-7, 9-13 and 15-20 merely describe physical structures to implement the abstract idea. These information and physical characteristics do not change the fundamental analogy to the abstract idea grouping of certain method of organizing human interactions, and, when viewed individually or as a whole, they do not add anything substantial beyond the abstract idea. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore, the claims when taken as a whole are ineligible for the same reasons as independent claim(s) 1, 8 and 14.

Response to Arguments
Applicant’s arguments filed 7/28/2021 with respect to claims 1-20 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed herein below in the order in which they appear in the response filed 7/28/2021.
Applicant’s arguments filed on 7/28/2021 with respect to claims 1-20 have been fully considered but are moot in view of the new ground(s) of rejection.
Applicant argues that (A) the Applicant’s claimed invention is directed to statutory matter.
101 Responses
As per Applicant’s argument (A), Applicant’s remarks with regard to the statutory nature of Applicant’s claimed invention are addressed above in the Office Action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. COLEMAN whose telephone number is (571) 270-7788.  The examiner can normally be reached on Monday through Thursday 7:30a-5:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT W MORGAN can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. P. C./
Examiner, Art Unit 3626




/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626